Citation Nr: 0908367	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease to include as secondary to a 
service-connected right knee disability.

2.  Entitlement to service connection for a left knee 
disability to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for major depressive 
disorder to include as secondary to a service-connected right 
knee disability.

5.  Entitlement to a rating in excess of 20 percent for 
internal derangement of the right knee.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971 and from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied entitlement to service 
connection for lumbar degenerative disc disease, a left knee 
condition, hypertension, and major depression.  The RO 
assigned a 20 percent evaluation for service-connected 
internal derangement of the right knee effective in February 
2005.    

During the course of the appeal, the Veteran moved and the 
case is now under the jurisdiction of the St. Petersburg, 
Florida RO.

The issues of entitlement to service connection for lumbar 
degenerative disc disease, a left knee disability, and major 
depressive disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The evidence does not show that hypertension began in 
service, was manifested to a compensable degree within one 
year of service, or is otherwise related to service.

2.  The competent and probative medical evidence of record 
does not show the Veteran's service-connected right knee 
disability has limitation of flexion to 15 degrees, 
limitation of extension to 20 degrees, severe recurrent 
subluxation or lateral instability, or malunion of the tibia 
and fibula with marked knee disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a disability evaluation in excess of 20 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In March 2005 and October 2005, prior to the AOJ's initial 
decision, the RO sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.

The Board finds that the content of the March 2005 and 
October 2005 letters provided to the Veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2006 statement of the case and a 
June 2008 supplemental statement of the case each provided 
him with yet an additional 60 days to submit more evidence.  
Also, a December 2008 supplemental statement of the case 
provided him with yet an additional 30 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in December 2008.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
medical records, VA medical records and been provided VA 
examinations.  In light of the foregoing, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service connection for hypertension

The Veteran seeks entitlement to service connection for 
hypertension.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
hypertension, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

After review of the complete record, entitlement to service 
connection for hypertension is not established.

Service treatment records are negative for complaints, 
findings or diagnosis of hypertension.  At an entrance 
examination in July 1972 the Veteran's blood pressure was 
recorded as 138/74 while sitting.  In service elevated blood 
pressure readings were not shown.  At a separation 
examination in August 1975 his blood pressure was 120/68 
while sitting.  As elevated blood pressure readings were not 
shown in service and hypertension was not diagnosed in 
service, the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).

Further, there is no medical evidence of record showing that 
hypertension manifested to a compensable degree (severe 
enough to be evaluated at least 10 percent disabling) within 
one year following separation from active service.  Therefore 
service connection for hypertension is not warranted on a 
presumptive basis.  

In February 2005, the Veteran submitted a claim for service 
connection for hypertension.  At a March 2005 VA examination, 
the Veteran provided a history of hypertension which began in 
1990 or 1995 for which he took medication.  He described his 
symptoms and related that he fainted one time when he was in 
Korea, a long time ago.  Clinical findings were recorded.  
The assessment was essential hypertension under adequate 
control with oral medication of 10 to 15 years duration.  The 
report of examination does not provide a link to service or 
to the applicable presumptive period.  

Post service, VA outpatient treatment records from July 2003 
to June 2008 show a diagnosis of hypertension for which the 
Veteran was prescribed medication.  Those records do not 
provide a link to service or to the applicable presumptive 
period.  

The Veteran reported onset of hypertension approximately in 
1990 or 1995 which is many years after separation from 
service in September 1975.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board has carefully considered the Veteran's statements.  
He is competent, as a layperson, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  There is no evidence of record that he has 
specialized medical knowledge sufficient to render a medical 
opinion as to etiology.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His statements therefore are not competent 
medical evidence of a nexus (that is, a causal link) between 
claimed hypertension and active service or the applicable 
presumptive period.  

In conclusion, having reviewed the complete record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  Although 
hypertension has been diagnosed, there is no probative, 
competent medical evidence of record linking the Veteran's 
hypertension to service, to any event in service, or to the 
applicable presumptive period.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.

III.  Increased rating for a right knee disability

The Veteran seeks a rating in excess of 20 percent for his 
right knee disability.  He contends that his symptoms warrant 
a higher rating.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A rating decision in December 1975 granted service connection 
for internal derangement of the right knee and assigned a 10 
percent evaluation effective in September 1975 under DC 5257.  
Service treatment records show the Veteran received medical 
treatment for an injury to his right knee while playing 
basketball.  On VA examination in October 1975 a loose body 
in the right knee was noted with locking.  An x-ray showed a 
tiny incomplete calcified density two centimeters below the 
patella.  The 10 percent evaluation was continued in several 
subsequent rating decisions.  A rating decision in October 
1991 increased the evaluation to 20 percent which was later 
reduced to 10 percent effective in June 1994 which was 
continued in subsequent rating decisions.  

In February 2005, the Veteran sought an increase.  At a VA 
Compensation and Pension (C&P) examination in March 2005 the 
Veteran stated he worked full time.  Occasionally he wore 
bilateral knee sleeves.  He complained of knee buckling, 
locking and swelling of the knee.  He denied any instability.  
The pain was worse with going up and down stairs or walking 
long distances.  

There was no interference with daily activity or interference 
with his job.  He did not report any flare-ups or problems 
with repetitive use.  The right knee showed positive 
arthritic changes.  There was no effusion and no cellulitis.  
He was able to fully extend and flexion was to 130 degrees on 
the right.  There was no instability with varus, valgus, 
anterior or posterior stressing on the right knee.  There was 
a positive McMurray's sign on the right knee and positive 
patellar grind.  A July 2003 x-ray showed arthritic changes 
of the right knee.  The assessment was right knee 
osteoarthritis.  The examiner noted that after repetitive 
motion of the right knee, there was an additional loss of 
knee function of 20 percent and that was secondary to pain.  

A March 2005 x-ray of the right knee revealed mild 
degenerative changes.  There was no significant interval 
change in the appearance of the right knee.  

VA outpatient treatment records show complaints of right knee 
pain when he walked a lot or stood too long.  A July 2008 x-
ray revealed severe right knee osteoarthritis.  

At a VA C&P examination in December 2008, the Veteran 
reported using medication and bracing for his right knee 
symptoms.  A summary of joint symptoms included giving way, 
no instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, and subpatellar crepitus.  
He denied episodes of dislocation or subluxation.  He 
reported weekly locking episodes and repeated effusions with 
swelling and tenderness.  He was able to stand for 15-30 
minutes and able to walk 1/4 mile.  

Clinical findings were crepitus, tenderness, guarding of 
movement, moderate patellofemoral crepitus with terminal 
extension and positive patella grind.  The veteran had an 
antalgic gait.  There was crepitation, clicks or snaps, 
grinding, and subpatellar tenderness.  There was no 
instability.  There was objective evidence of pain with 
active motion.  Flexion was to 80 degrees and extension was 
limited by 15 degrees.  There was no joint ankylosis.  There 
was objective evidence of pain following repetitive motion.  
There was no additional limitation of range of motion 
following repetitive motion.  X-rays in December 2008 
revealed moderate degenerative arthritis of the right knee.  

The diagnosis was moderate post traumatic osteoarthritis of 
the right knee with loss of range of motion.  Associated with 
the diagnosis was right knee pain.  

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 20 percent is not shown.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2008).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2008).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a, DC 5003 (2008).

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. 4.71a, DC 5257.  The words 
slight, moderate, and severe are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1995).

In December 2005, the RO assigned a 20 percent rating for 
internal derangement of the right knee with osteoarthritis 
under DC 5262.  DC 5262 is for evaluation of nonunion or 
malunion of the tibia and fibula.  A 20 percent rating is for 
malunion of the tibia and fibula with moderate knee 
disability.  As the evidence does not show malunion of the 
tibia and fibula, the 20 percent rating apparently was 
assigned by analogy.  X-rays in March 2005 revealed mild 
degenerative changes and December 2008 x-rays revealed 
moderate degenerative arthritis of the right knee.  The range 
of motion in March 2005 was zero to 130 degrees with 
additional loss of knee function of 20 percent secondary to 
pain.  In December 2008, the range of motion was from 15 to 
80 degrees.  Those symptoms do not more nearly approximate a 
marked knee disability.  As malunion of the tibia and fibula 
with a marked knee disability is not shown by the evidence, a 
30 percent evaluation is not warranted.  

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent pursuant to other DCs is not 
warranted.  The Veteran has never been diagnosed with 
ankylosis of the right knee nor has he complained of an 
inability to move the right knee.  Therefore, DC 5256 is not 
for application.  Additionally, as DC 5258 (semilunar 
cartilage, dislocated, with frequent episodes of "locking", 
pain, and effusion into the joint) provides for a maximum 
rating of 20 percent and the Veteran is already in receipt of 
a 20 percent rating, DC 5258 cannot serve as a basis for an 
increased rating.

At the March 2005 VA examination, the range of motion for the 
right knee was from 0 to 130 degrees.  There was no 
limitation of extension and limitation of flexion to 130 
degrees was noncompensable under DC 5260.  At the December 
2008 VA examination the range of motion for the right knee 
was from 15 to 80 degrees.  Neither examination report shows 
extension limited to 20 degrees or flexion limited to 15 
degrees to warrant the assignment of a 30 percent evaluation 
for either limitation of extension or flexion.     

Previously, the Veteran's right knee disability had been 
evaluated under DC 5257 for other impairment of the knee with 
recurrent subluxation or lateral instability.  On examination 
in March 2005, although the Veteran reported occasionally 
wearing a brace and experiencing buckling, no instability was 
shown.  At the December 2008 examination, the Veteran denied 
episodes of dislocation or subluxation and instability.  
Instability was not shown on examination.  As severe 
subluxation or instability is not shown by the evidence, a 30 
percent evaluation is not warranted under DC 5257.  

However, the Board finds that the Veteran's current 20 
percent rating for his right knee disability is more 
appropriately assigned under DC 5261 based on the criteria 
that most closely approximate the disability profile, based 
upon anatomical localization, symptomatology, and functional 
impairment.  See 38 C.F.R. § 4.27.  Based on the December 
2008 VA examination findings, the Veteran has limitation of 
extension to 15 degrees which warrants a 20 percent 
evaluation.  However, as discussed above, under DC 5261, 
limitation of extension to 20 degrees for the right knee to 
warrant a 30 percent evaluation is not shown.  

The VA General Counsel has determined that a claimant with 
service-connected arthritis with limitation of motion and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  In this case, however, as discussed 
above the objective evidence of record does not demonstrate 
findings of subluxation or instability of the right knee.  
Thus, a separate compensable rating for instability of the 
right knee is not warranted.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board has considered whether separate compensable ratings 
may be assigned for limitation of flexion and extension.  A 
separate compensable rating for limitation of flexion is not 
warranted.  Although flexion of the right knee was 130 
degrees on examination in March 2005 and 80 degrees in 
December 2008, those findings do not warrant a compensable 
evaluation.  Based on the evidence of record, the flexion of 
the right knee throughout the appeal period has not been 
limited to 60 degrees, which warrants a noncompensable 
rating.  For a compensable rating of 10 percent, flexion must 
be limited to 45 degrees.  That level of limitation of 
flexion is not shown.  Based on these clinical findings, a 
separate compensable rating for limitation of flexion for the 
right knee is not warranted.  38 C.F.R. § 4.71a, DC 5261; 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because there is no 
indication in the record that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 20 percent evaluation currently assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
evaluation of a knee disability, but findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond that 
contemplated in the assigned evaluation.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

Consequently, based upon a full review of the record, the 
Board finds that the 20 percent rating for a right knee 
disability adequately reflects the clinically established 
impairment experienced by the Veteran.  The weight of the 
credible evidence demonstrates that the manifestations of the 
Veteran's right knee disability have warranted no more than a 
20 percent rating throughout the course of the period on 
appeal and as such a staged rating is not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for a rating in excess of 
20 percent for the right knee, the "benefit-of- the-doubt" 
rule does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 20 percent for a right 
knee disability is denied.


REMAND

The Veteran seeks service connection for a left knee 
disability, a low back disability and depressive disorder.  
He contends that each is secondary to his service-connected 
right knee disability.  At a VA examination in March 2005, 
the Veteran stated his left knee started hurting a few years 
earlier in regards to favoring the left knee secondary to 
right knee pain.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Although the Veteran was afforded a VA Compensation and 
Pension (C&P) examination for his left knee and lumbar spine 
disabilities in March 2005, the examiner noted that the 
Veteran's claim file was not available for review.  Although 
diagnoses of left knee osteoarthritis and lumbar degenerative 
disc disease were provided, the examiner did not address 
whether the Veteran's left knee disability and lumbar spine 
disability are proximately due to, the result of, or 
aggravated by his service-connected right knee disability.  
Thus, those issues must be returned for further development.  

The Veteran also contends in his substantive appeal that his 
depression is a residual effect of disabilities and refers to 
a psychological examination in April 2005.  It does not 
appear that a report of an April 2005 psychological 
examination is of record.  The Veteran should be notified to 
provide additional information and authorization if he wishes 
VA to secure the evidence or to provide the evidence himself.  
The Board notes the report of a March 2005 VA examination 
wherein the Veteran's service-connected right knee disability 
is included in the medical disabilities listed on Axis III.  
The same VA examiner reviewed the claims file in November 
2005 and again noted the Veteran's knee problems on Axis III.  
The examiner did not address whether the Veteran's depressive 
disorder was proximately due to, the result of, or aggravated 
by his service-connected right knee disability.  Thus, the 
issue must be returned for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran to provide 
identifying information and any necessary 
authorization if he wishes VA to secure 
the report of a psychological evaluation 
on April 4, 2005, to which he referred in 
his substantive appeal or that he can 
provide the evidence himself.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed left knee disability.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left knee disability is 
proximately due to or the result of a 
service-connected right knee disability or 
has been aggravated by the service-
connected right knee disability.  The 
rationale for all opinions expressed 
should be provided.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed lumbar spine disability.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed lumbar 
spine disability is proximately due to or 
the result of a service-connected right 
knee disability or has been aggravated by 
the service-connected right knee 
disability.  The rationale for all 
opinions expressed should be provided.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed major depressive disorder.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed major 
depressive disorder is proximately due to 
or the result of a service-connected right 
knee disability or has been aggravated by 
the service-connected right knee 
disability.  The rationale for all 
opinions expressed should be provided.

5.  Then readjudicate the issues on 
appeal.  If any decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


